


Exhibit 10.5

 

 

 

THIRD AMENDED AND RESTATED REGISTRATION RIGHTS

AGREEMENT

 

by and among

 

AFFORDABLE RESIDENTIAL COMMUNITIES INC.

 

and

 

The parties listed on Exhibit A, Exhibit B, Exhibit C and Exhibit D hereto

 

 

--------------------------------------------------------------------------------

 

Dated as of February 18, 2004

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

 

Definitions

 

 

 

 

 

2.

 

Shelf Registration Statements

 

 

 

(a)

Shelf Registration of Warrants

 

 

 

(b)

Shelf Registration of Common Stock

 

 

 

 

 

3.

 

Demand Registrations

 

 

 

(a)

Requests for Registration

 

 

 

(b)

Registration Statement Form

 

 

 

(c)

[Reserved]

 

 

 

(d)

Priority on Demand Registrations

 

 

 

(e)

Limits on Demand Registrations

 

 

 

(f)

Restrictions on Demand Registrations

 

 

 

(g)

Pre-emption of Demand Registration

 

 

 

(h)

Selection of Underwriters

 

 

 

 

 

 

 

4.

Piggyback Registrations

 

 

 

(a)

Right to Piggyback

 

 

 

(b)

[Reserved]

 

 

 

(c)

Priority on Primary Registrations

 

 

 

(d)

Priority on Secondary Registrations

 

 

 

(e)

Expiration of Partnership Unit Holder Piggyback Rights

 

 

 

 

 

5.

 

Holdback Agreements

 

 

 

 

 

6.

 

Registration Procedures

 

 

 

 

 

7.

 

Registration Expenses

 

 

 

 

 

8.

 

Indemnification

 

 

 

 

 

 

 

 

 

i

--------------------------------------------------------------------------------


 

9.

 

Participation in Underwritten Registrations

 

 

 

 

 

10.

 

Rule 144 Reporting

 

 

 

 

 

11.

 

Notices

 

 

 

 

 

12.

 

Miscellaneous

 

 

 

(a)

Other Registration Rights

 

 

 

(b)

No Inconsistent Agreements

 

 

 

(c)

Remedies

 

 

 

(d)

Amendments and Waivers

 

 

 

(e)

Successors and Assigns

 

 

 

(f)

Severability

 

 

 

(g)

Counterparts

 

 

 

(h)

Descriptive Headings

 

 

 

(i)

Recapitalizations, Exchanges Affecting the Registrable Securities

 

 

 

(j)

Governing Law

 

 

 

(k)

Third Party Beneficiaries

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Subscribers

 

Exhibit B

 

Original Investors

 

Exhibit C

 

Reorganization Shareholders

 

Exhibit D

 

Partnership Unit Holders

 

 

 

ii

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT

 

THIS THIRD AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this
“Agreement”), dated as of February 18, 2004 is by and among Affordable
Residential Communities Inc., a Maryland corporation (the “Company”) and the
parties listed on Exhibit A (the “Subscribers”), Exhibit B (the “Original
Investors”), Exhibit C (the “Reorganization Shareholders”) and Exhibit D (the
“Partnership Unit Holders”) hereto, as amended from time to time.  Capitalized
terms used but not otherwise defined herein have the meanings set forth in
Section 1 hereof.

 

WHEREAS, the Company and the Original Investors entered into a subscription and
stock purchase agreement, dated as of September 30, 1998, pursuant to which the
Company agreed to issue and sell, and the Original Investors agreed to purchase,
shares of Common Stock (the “1998 Subscription Agreement”);

 

WHEREAS, in connection with the execution of the 1998 Subscription Agreement,
the Company and the Original Investors executed a Registration Rights Agreement,
dated as of September 30, 1998 (the “Original Agreement”);

 

WHEREAS, the Company and the Subscribers entered into a subscription and stock
purchase agreement, dated as of August 9, 2000 (as amended, the “2000
Subscription Agreement”) pursuant to which the Company agreed to issue and sell,
and the Subscribers agreed to purchase, shares of Common Stock;

 

WHEREAS, concurrently with the execution of the 2000 Subscription Agreement, the
Company and the Subscribers amended and restated the Original Agreement (as
amended and restated, the “First Amended and Restated Registration Rights
Agreement”) to modify certain of its terms and add Capital ARC Holdings, LLC
f/k/a UBS Capital ARC Holdings, LLC (“UBS”) and The Travelers Indemnity Company
(“Travelers”) as parties thereto;

 

WHEREAS, the Company and certain of its affiliates entered into an Agreement and
Plan of Reorganization, dated as of April 6, 2002 (as may be amended, the
“Reorganization Agreement”) which provided for certain reorganization
transactions involving the Company and certain of its affiliates (collectively,
the “Reorganization”);

 

 

--------------------------------------------------------------------------------


 

WHEREAS, in connection with the Reorganization (i) the Company issued additional
shares of Common Stock which were distributed to the Reorganization
Shareholders, and (ii) ARC IV issued Partnership Units to the Partnership Unit
Holders, which Partnership Units are redeemable in exchange for cash or, at the
Company’s election, shares of Common Stock;

 

WHEREAS, in connection with the Reorganization the Company and the Subscribers
amended and restated the First Amended and Restated Registration Rights
Agreement (as amended and restated, the “Second Amended and Restated
Registration Rights Agreement”) to modify certain of its terms and add the
Reorganization Shareholders and the Partnership Unit Holders as parties thereto;

 

WHEREAS, the Company proposes to effect an initial public offering (the “IPO”)
of shares of Common Stock;

 

WHEREAS, in connection with the IPO the Company and the holders of a majority of
the Registrable Securities desire to amend and restate the Second Amended and
Restated Registration Rights Agreement to modify certain of its terms;

 

WHEREAS, the Second Amended and Restated Registration Rights Agreement provides
that such agreement may be amended only upon the written consent of the Company
and the holders of a majority of the Registrable Securities under the Second
Amended and Restated Registration Rights Agreement; and

 

WHEREAS, this Agreement has been executed by the Company and the holders of a
majority of the Registrable Securities under the Second Amended and Restated
Registration Rights Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

1.                                       Definitions.  As used herein, the
following terms shall have the following meanings:

 

 

2

--------------------------------------------------------------------------------


 

“Aggregate Offering Price” means an amount equal to the product of (i) the
Average Closing Price and (ii) the aggregate number of Registrable Securities
held by a Demand Party in respect of which such demand for registration is being
made.

 

“ARC LP” means Affordable Residential Communities LP, a Delaware limited
partnership.

 

“ARC LP Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of ARC LP,  dated as of February 11, 2004, as amended from
time to time.

 

“Average Closing Price” means, with respect to any Registrable Security, the
average of the closing sale prices of such Registrable Security as reported on a
national securities exchange or quoted on The Nasdaq Stock Market during the
Valuation Period.

 

“Business Day” means any calendar day which is not a Saturday, Sunday or a day
on which banks in the State of New York are generally closed for regular
business.

 

“Common Stock” means the common stock, $0.01 par value per share, of the
Company.

 

“Demand Party” means any Holder or Holders that, either individually or in the
aggregate with all other Holders with whom or on whose behalf it is acting to
demand registration, holds not less than 9% of the class of Registrable
Securities in respect of which such demand for registration is being made,
provided, however, that in no event shall any Partnership Unit Holder (a)
comprise all or part of any Demand Party hereunder or (b) otherwise have any
right, either alone or with any other Holder or Holders, to request registration
pursuant to Section 3(a)(i) of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute.

 

“Holder” means the Subscribers, the Original Investors, the Reorganization
Shareholders, the Partnership Unit Holders and any transferee which is or
becomes the beneficial owner of Registrable Securities.  For purposes of
determining the number of Registrable Securities held by a Holder, for purposes
of this Agreement but not for any

 

 

3

--------------------------------------------------------------------------------


 

other purpose, any holder of record of a Warrant shall be deemed to be a Holder
of the number of shares of Common Stock underlying such Warrants.

 

“Nassau” means, collectively, Nassau Capital Partners II, L.P., Nassau Capital
Funds L.P. and NAS Partners I, L.L.C.

 

“Partnership Unit” shall have the meaning assigned to such term in the ARC LP
Partnership Agreement.

 

“Partnership Unit Holders” means the Person listed on Exhibit D hereto.

 

“Person” means an individual, corporation, partnership, trust, joint venture,
limited liability company, unincorporated organization or other legal entity or
a government or any agency or political subdivision thereof.

 

“Qualified Public Offering” means the completion of the sale of shares of Common
Stock, whether by the Company and/or for the account of one or more shareholders
of the Company, pursuant to an effective registration statement under the
Securities Act (other than a special purpose registration statement such as an
S-8 or an S-4) in which the aggregate gross proceeds of such sale, together with
the aggregate gross proceeds of any such underwritten public offerings
previously completed, equal or exceed $100,000,000, provided that after the
completion of such sale the shares of Common Stock are listed on a national
securities exchange or are authorized for quotation on The Nasdaq Stock Market.

 

“Registrable Securities” means (i) shares of Common Stock issued (A) to the
Original Investors from time to time pursuant to the 1998 Subscription
Agreement, (B) to the Subscribers from time to time pursuant to the 2000
Subscription Agreement, (C) upon exercise of the Warrants, (D) upon completion
of the transactions contemplated by the Reorganization Agreement (including any
such shares distributed to any member of ARC Holdings Limited Liability Company
upon its liquidation) but not including any shares issued or issuable pursuant
to any management incentive plan and (E) upon redemption of any Partnership Unit
issued by ARC LP to a Partnership Unit Holder upon completion of the
transactions contemplated by the Reorganization Agreement, (ii) any shares of
stock of the Company or any successor corporation issued or issuable in respect
of the Common Stock referred to in clause (i) above, whether by way of a split
of interests or dividends or in connection with a combination of such Common
Stock, recapitalization, merger, consolidation or other reorganization or
otherwise, and (iii) Warrants; provided, however,

 

4

--------------------------------------------------------------------------------


 

that such securities shall cease to be Registrable Securities when (i) a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement, (ii) they shall have
been distributed to the public pursuant to Rule 144 (or any successor
provisions) under the Securities Act, (iii) they shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent disposition of
them shall not require registration or qualification under the Securities Act or
any state securities or blue sky law then in force, (iv) they shall have ceased
to be outstanding, or (v) solely with respect to the shares of Common Stock
covered by clause (i)(E) above, the “shelf” registration statement with respect
to such shares contemplated by Section 8.8 of the ARC LP Partnership Agreement
shall have become effective under the Securities Act in accordance with the
provisions of such Section 8.8, after which time the securities covered by
clause (i)(E) above shall no longer be Registrable Securities (except as
otherwise provided in Section 4(e)).

 

“Registration” means any registration of the securities of the Company under the
Securities Act (including without limitation, any Demand Registration or
Piggyback Registration) pursuant to the terms of this Agreement.

 

“Registration Expenses” means all expenses incurred or incident to the Company’s
performance of or compliance with this Agreement, including without limitation
all registration and filing fees (including any such fees paid or payable to the
National Association of Securities Dealers, Inc., any stock exchange or The
Nasdaq Stock Market), fees and expenses of compliance with securities or blue
sky laws, printing expenses, messenger and delivery expenses, and fees and
disbursements of counsel for the Company and all independent certified public
accountants (including the costs of any accountants’ “comfort letters”),
underwriters (excluding underwriting discounts and commissions with respect to
any Registrable Securities) and other Persons retained by the Company.

 

“Reorganization Shareholders” means the Persons listed on Exhibit C hereto.

 

“Rule 144” means Rule 144 under the Securities Act (or any similar rule then in
force).

 

“SEC” means the Securities and Exchange Commission.

 

 

5

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute.

 

“Shareholders” means, collectively, the Subscribers, the Original Investors and
the Reorganization Shareholders.

 

“THL” means, collectively, Thomas H. Lee Charitable Investments, Thomas H. Lee
Foreign Fund IV-B, L.P., Thomas H. Lee Equity Fund IV, L.P., Thomas H. Lee
Foreign Fund IV, L.P. and Thomas H. Lee Investors Limited Partnership and all
shareholders affiliated with Thomas H. Lee Partners.

 

“Valuation Period” means the thirty (30) consecutive trading days during which
the applicable Registrable Security is traded on a national securities exchange
or quoted on The Nasdaq Stock Market ending on the calender day immediately
prior to the date a Demand Party requests a Demand Registration.

 

“Violation” means any untrue or alleged untrue statement of material fact
contained in any registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus, preliminary prospectus or any
amendment or supplement thereto, in light of the circumstances under which they
were made) not misleading.

 

“Warrants” means the warrants to purchase an aggregate of 723,627 shares of
Common Stock granted to the Original Investors prior to the date of the First
Amended and Restated Registration Rights Agreement.

 

2.                                       Shelf Registration Statements.

 

(a)                                  Shelf Registration of Warrants.  As
promptly as practicable following the date when the Company first becomes
eligible for use of a registration statement on Form S-3 of the SEC (or any
similar short form registration statement which is a successor to Form S-3) the
Company shall file with the SEC a registration statement on Form S-3 (or any
successor form) (together with the prospectus included therein, the “Warrant
Shelf Registration Statement”) pursuant to Rule 415 of the Securities Act in
order to register with the SEC the resale, from time to time, by the Holders
thereof, of all of the Warrants constituting Registrable Securities (including
all shares of Common Stock

 

 

6

--------------------------------------------------------------------------------


 

issuable upon exercise of the Warrants).  The Company shall use its reasonable
best efforts to keep the Warrant Shelf Registration Statement effective in order
to permit the prospectus forming a part thereof to be usable by the Holders of
the Warrants for the sale of the Warrants and, upon their sale, to cover (if
permitted by applicable law and by the SEC) the issuance of shares of Common
Stock upon any exercise thereof, until all of the Warrants (including all shares
of Common Stock issuable upon exercise of the Warrants) registered thereunder
have been distributed (or issued in the case of the Common Stock underlying the
Warrants) as contemplated thereby, but in any event, with respect to the
Warrants, not later than the fourth anniversary of the date the Warrant Shelf
Registration Statement is declared effective by the SEC.  The foregoing
notwithstanding, the Company shall have the right in its sole discretion, based
on any valid business purpose (including, without limitation, to avoid the
disclosure of any material non-public information that the Company is not
otherwise obligated to disclose), to suspend the use of the Warrant Shelf
Registration Statement for a reasonable length of time (a “Warrant Shelf Delay
Period”) and from time to time; provided that the aggregate number of days in
all Warrant Shelf Delay Periods occurring in any period of twelve consecutive
months shall not exceed 90 days.  The Company shall provide written notice to
each Holder of Warrants covered by the Warrant Shelf Registration Statement of
the beginning and the end of each Warrant Shelf Delay Period and such Holders
shall cease all disposition efforts pursuant to the Warrant Shelf Registration
Statement with respect to all Warrants held by them immediately upon receipt of
notice of the beginning of any Warrant Shelf Delay Period and shall maintain in
confidence the fact that such notice has been provided by the Company.  Other
than as set forth in this paragraph (a), the Holders of Warrants shall not have
any registration rights with respect to the Warrants (or the Common Stock
underlying such Warrants) under this Agreement.

 

(b)                                 Shelf Registration of Common Stock.  As
promptly as practicable following the date when the Company first becomes
eligible for use of a registration statement on Form S-3 of the SEC (or any
similar short form registration statement which is a successor to Form S-3) the
Company shall file with the SEC a registration statement on Form S-3 (or any
successor form) (together with the prospectus included therein, the “Common
Stock Shelf Registration Statement”) pursuant to Rule 415 of the Securities Act
in order to register with the SEC the resale, from time to time, by THL, UBS and
Nassau of the Common Stock held by each of them.  The Company shall provide
piggyback registration rights, in accordance with Section 4 hereof, to all other
Shareholders who hold, at the time of the initial filing of the Common Stock
Shelf Registration Statement, Registrable Securities constituting greater than
1% of the outstanding shares of Common

 

 

7

--------------------------------------------------------------------------------


 

Stock.  The Company shall use its reasonable best efforts to cause the Common
Stock Shelf Registration Statement to be declared effective as soon thereafter
as is practicable.  The Company shall use its reasonable best efforts to keep
the Common Stock Shelf Registration effective in order to permit the prospectus
forming a part thereof to be usable by the Shareholders named therein for the
sale of the Common Stock held by them, until all of the Common Stock registered
thereunder has been distributed as contemplated thereby, but in any event not
later than the fourth anniversary of the date the Common Stock Shelf
Registration Statement is declared effective by the SEC.  The foregoing
notwithstanding, the Company shall have the right in its sole discretion, based
on any valid business purpose (including, without limitation, to avoid the
disclosure of any material non-public information that the Company is not
otherwise obligated to disclose), to suspend the use of the Common Stock Shelf
Registration Statement for a reasonable length of time (a “Common Stock Shelf
Delay Period”) and from time to time; provided that the aggregate number of days
in all Common Stock Shelf Delay Periods occurring in any period of twelve
consecutive months shall not exceed 90 days.  The Company shall provide written
notice to each Shareholder named in the Common Stock Shelf Registration
Statement of the beginning and the end of each Common Stock Shelf Delay Period,
and each such Shareholder shall cease all disposition efforts pursuant to the
Common Stock Shelf Registration Statement with respect to all Common Stock held
by it immediately upon receipt of notice of the beginning of any Common Stock
Shelf Delay Period and shall maintain in confidence the fact that such notice
has been provided by the Company.

 

3.                                       Demand Registrations.

 

(a)                                  Requests for Registration.

 

(i)                                     At any time and from time to time after
the closing of a Qualified Public Offering, a Demand Party may request
registration, whether underwritten or otherwise, under the Securities Act of all
or part of such Demand Party’s Registrable Securities (other than Warrants and
the Common Stock underlying such Warrants) in an amount equal to not less than
the lesser of (A) 25% of the total number of Registrable Securities held by each
Holder (each of Nassau and THL shall be deemed to be one Holder for purposes of
this clause (A)) comprising such Demand Party of the class in respect of which
such demand for registration is being made and (B) $75,000,000 in Aggregate
Offering Price of Registrable Securities.  Each such request for a registration
shall specify

 

 

8

--------------------------------------------------------------------------------


 

the approximate number and class of Registrable Securities requested to be
registered and the anticipated per share price range for such offering.

 

(ii)                                  Within ten (10) days after receipt of any
such request for a registration, the Company will give written notice (a “Demand
Notice”) of such requested registration (including the number of Registrable
Securities included and the possible intended methods of disposition thereof) to
all other Holders of Registrable Securities, if any (including, in the case of a
Demand Registration involving Common Stock, all Partnership Unit Holders for
purposes of this Section 3(a)(ii) but subject to Section 4(e) hereof and all
applicable restrictions and limitations on the redemption of Partnership Units
set forth in the ARC LP Partnership Agreement, in order to afford such Holders
the opportunity to participate in such Demand Registration through a redemption
of Partnership Units in exchange for shares of Common Stock to be sold in the
related offering), and will include (subject to the provisions of this
Agreement) in such registration all Registrable Securities of the same class as
the securities being registered with respect to which the Company has received
written requests from any other Holders for inclusion therein within 20 days
after the receipt of the Demand Notice, provided, however, that (A) if such
Demand Registration involves an underwritten offering, all Holders of
Registrable Securities requesting to be included in such registration must sell
their Registrable Securities to the underwriters on the same terms and
conditions as apply to the Demand Party, and each such Holder (including
Partnership Unit Holders who request to be included in such registration) shall,
if requested by the underwriters, enter into a customary holdback agreement with
respect to such Holder’s Registrable Securities as contemplated by Section 5(a)
hereof, and (B) it shall be a condition to the participation by any Partnership
Unit Holder in any such Demand Registration that no provision of the ARC LP
Partnership Agreement shall prohibit or restrict the redemption by such
Partnership Unit Holder of any Partnership Units as to which such Partnership
Unit Holder has made a request hereunder for inclusion in such Demand
Registration and that (1) in the case of an underwritten offering, such
Partnership Unit Holder shall have delivered to ARC LP a notice of redemption,
together with the certificates evidencing the Partnership Units to be converted
into the Registrable Securities to be included in such offering (the “Redemption
Notice Package”) not less than five (5) Business Days prior to the closing date
of such offering, and (2) in the case of any other offering, such Partnership
Unit Holder shall have delivered to ARC LP a Redemption Notice

 

 

9

--------------------------------------------------------------------------------


 

Package a reasonable time prior to the proposed sale of such Holder’s
Registrable Securities in such offering, as determined by the Company.

 

(iii)                               All registrations requested pursuant to this
Section 3(a) are referred to herein as “Demand Registrations.”

 

(b)                                 Registration Statement Form.  Demand
Registrations shall be on such appropriate registration form of the SEC (i) as
shall be selected by the Company and as shall be reasonably acceptable to the
Holders of 51% of the Registrable Securities requested to be registered and (ii)
as shall permit the disposition of such Demand Party’s Registrable Securities in
accordance with the intended method or methods of disposition specified in their
request for such registration. If, in connection with any Demand Registration
which is proposed by the Company to be on Form S-3 or any similar short form
registration statement which is a successor to Form S-3, the managing
underwriters, if any, shall advise the Company in writing that in their opinion
the use of another permitted form is of material importance to the success of
the offering, then such Demand Registration shall be on such other permitted
form.

 

(c)                                  [Reserved]

 

(d)                                 Priority on Demand Registrations.  If a
Demand Registration is an underwritten offering and the managing underwriters
advise in writing that in their opinion the number of Registrable Securities
requested to be included in such offering exceeds the number of Registrable
Securities which can be sold therein without materially and adversely affecting
the marketability of the offering, the amount of Registrable Securities to be
sold pursuant to such registration shall be allocated pro rata among the Holders
of Registrable Securities desiring to participate in such registration on the
basis of the amount of such Registrable Securities requested to be registered by
such Holders.

 

(e)                                  Limits on Demand Registrations.  The
Holders of Registrable Securities shall not be entitled to request more than one
(1) Demand Registration during any six-month period.

 

(f)                                    Restrictions on Demand Registrations. 
Notwithstanding anything to the contrary contained herein:

 

 

10

--------------------------------------------------------------------------------


 

(i)                                     the Company shall not be obligated to
effect (A) any Demand Registration within six months after the effective date of
the Company’s initial public offering or any previous Demand Registration or (B)
any Demand Registration that would cause the Company to violate Section 5(b) of
this Agreement;

 

(ii)                                  the Company shall not be required to
effect a registration of Registrable Securities pursuant to this Section 3 if it
shall have delivered to the Demand Party a written opinion of counsel to the
Company of recognized national standing reasonably acceptable to the Holders to
the effect that the disposition of the Registrable Securities with respect to
which such demand has been made shall not require registration under the
Securities Act or any state securities or blue sky law then in force; and

 

(iii)                               the Company may postpone or withdraw for a
reasonable period, not to exceed ninety (90) days (subject to extension for up
to 45 additional days by a vote of a majority of the members of the Company’s
Board of Directors), the filing or the effectiveness of a registration statement
for a Demand Registration if based on the good faith judgment of a majority of
the members of the Company’s Board of Directors and on advice of counsel, such
postponement or withdrawal is necessary in order to avoid premature disclosure
of:  (1) a matter that the Board of Directors has determined would not be in the
best interest of the Company to be disclosed at such time or (2) a material fact
the disclosure of which would have a material adverse effect on any proposal or
plan by the Company or any of its subsidiaries to engage in any acquisition of
assets (other than in the ordinary course of business) or any merger,
consolidation, tender offer or other significant transaction; provided, however,
that in no event shall the Company withdraw a registration statement after such
registration statement has been declared effective; provided further, however,
that, to the extent applicable, such postponement or withdrawal period shall
terminate upon the completion or abandonment of the acquisition of assets,
merger, consolidation, tender offer or other significant transaction to which
such postponement or withdrawal relates.  The Company shall be entitled to one
(1) postponement or withdrawal (including any extension thereof) in any 12 month
period regardless of the number of days in such postponement or withdrawal.  The
Company shall provide prompt written notice to the Holders of Registrable
Securities initiating the request for such Demand Registration of (x) any
postponement or withdrawal of the filing or

 

 

11

--------------------------------------------------------------------------------


 

effectiveness of a registration statement pursuant to this paragraph, (y) the
Company’s decision to file or seek effectiveness of such registration statement
following such postponement or withdrawal and (z) the effectiveness of such
registration statement.  If the Company so elects to postpone or withdraw a
registration statement, such registration shall not count as one of the
permitted Demand Registrations of the Holders who requested such registration.

 

(g)                                 Pre-emption of Demand Registration. 
Notwithstanding anything to the contrary contained herein, if at any time a
Holder or Holders shall request a Demand Registration pursuant to this
Section 3, the Company may elect at that time to effect an underwritten primary
registration if, based on the good faith judgment of a majority of the Company’s
Board of Directors, it would be in the best interests of the Company to access
the public market to raise equity capital.  If the Company elects to effect a
primary registration after receiving such a request for a Demand Registration,
the Company will give prompt written notice (and in any event within thirty (30)
days after receiving such a request for a Demand Registration) to all Holders of
Registrable Securities of the class to be registered of its intention to effect
such a registration and shall afford such Holders rights to Piggyback
Registrations contained in Section 4 hereof, except that if the managing
underwriters of such offering advise the Company in writing that in their
opinion the number of securities requested to be included in such registration
exceeds the number which can be sold in such offering without materially and
adversely affecting the marketability of such offering, the provisions of
Section 4(d) hereof shall not apply to such offering, and instead the Company
shall include in such registration the maximum number of securities which such
underwriters advise can be sold in such offering allocated (x) first, equally
(as opposed to pro rata) among the Company, on the one hand, and the Holders as
a group, on the other hand (and reallocated among such Holders pro rata on the
basis of the number of securities requested to be registered by such Holders),
until either the Company or the Holders as a group have been allocated the full
number of securities requested to be included in such registration by the
Company or the Holders, as the case may be, (y) second, to either the Company or
the Holders as a group (and reallocated among such holders pro rata on the basis
of the number of securities requested to be registered by such Holders), as the
case may be, to the extent that such party was not allocated the full number of
its requested securities pursuant to clause (x) above, until the Company or the
Holders as a group, as the case may be, have been allocated the full number of
securities requested to be included in such registration, and (z) third, to the
holders of all other securities requested to be included in such registration
pro rata among such holders on the basis of the number of securities requested
to be registered by such holders.  In the event

 

 

12

--------------------------------------------------------------------------------


 

that the Company so elects to effect such a primary registration after receiving
a request for such a Demand Registration, such registration shall not count as
one of the permitted Demand Registrations of the Holders who requested such
registration.

 

(h)                                 Selection of Underwriters.  In the case of a
Demand Registration for an underwritten offering, the Holders of a majority of
the Registrable Securities to be included in such Demand Registration will have
the right to select the investment banker(s) and manager(s) to administer the
offering, which investment banker(s) and manager(s) will be nationally
recognized.  The Company may select a nationally-recognized co-manager to
participate in the offering if the Company is offering any securities in the
offering.

 

4.                                       Piggyback Registrations.

 

(a)                                  Right to Piggyback.  Whenever the Company
proposes to register any securities (the “Priority Securities”) under the
Securities Act (other than pursuant to (1) a Demand Registration, for which
“piggyback” rights are provided in Section 3 hereof, (2) the Warrant Shelf
Registration Statement, (3) the Common Stock Shelf Registration Statement
(except to the extent specifically referred to in Section 2(b) hereof), (4) a
registration of the issuance by the Company, or the resale by any holder of
Partnership Units, of any securities of the Company issued upon redemption of
such Partnership Units, (5) a registration statement on Form S-8 or Form S-4 or
any similar form or (6) a registration the primary purpose of which is to
register debt securities), and a registration form to be used in such
registration may be used for the registration of Registrable Securities of the
same class (a “Piggyback Registration”), the Company shall give prompt written
notice (a “Piggyback Notice”) to all Holders of Registrable Securities of such
class (including, in the case of a Piggyback Registration involving Common
Stock, all Partnership Unit Holders for purposes of this Section 4 but subject
to Section 4(e) hereof and all applicable restrictions and limitations on the
redemption of Partnership Units set forth in the ARC LP Partnership Agreement,
in order to afford such Holders the opportunity to participate in such Piggyback
Registration through a redemption of Partnership Units in exchange for shares of
Common Stock to be sold in the related offering) of its intention to effect such
a registration. Subject to Section 4(c) and 4(d), the Company shall include in
any such registration by it all Registrable Securities of the same class as the
securities being registered with respect to which it has received written
requests for inclusion therein from the Holders thereof within 20 days after the
receipt of the Company’s Piggyback Notice; provided, however, that (A) if such
Piggyback Registration involves an underwritten offering, all Holders of
Registrable Securities requesting to be included in such registration

 

 

13

--------------------------------------------------------------------------------


 

must sell their Registrable Securities to the underwriters selected by the
Company on the same terms and conditions as apply to the Company, and each such
Holder (including Partnership Unit Holders who request to be included in such
registration) shall, if requested by the underwriters, enter into a customary
holdback agreement with respect to such Holder’s Registrable Securities as
contemplated by Section 5(a) hereof, (B) if, at any time after giving written
notice pursuant to this Section 4(a) of its intention to register any Priority
Securities and prior to the effective date of the registration statement filed
in connection with such registration, the Company shall determine for any reason
not to register such Priority Securities, the Company shall give written notice
to all Holders of Registrable Securities and shall thereupon be relieved of its
obligation to register any Registrable Securities in connection with such
registration (without prejudice, however, to rights of Holders of Registrable
Securities under Section 3), (C) in the event of the initial public offering by
the Company of shares of Common Stock, the Company may determine, in its sole
and absolute discretion, that such registered offering shall not constitute a
Piggyback Registration for purposes of this Section 4 only, and in the event of
such a determination no Holder shall have any rights under this Section 4 with
respect to such offering, and (D) it shall be a condition to the participation
by any Partnership Unit Holder in any such Piggyback Registration that no
provision of the ARC LP Partnership Agreement shall prohibit or restrict the
redemption by such Partnership Unit Holder of any Partnership Units as to which
such Partnership Unit Holder has made a request hereunder for inclusion in such
Piggyback Registration and that (1) in the case of an underwritten offering,
such Partnership Unit Holder shall have delivered to ARC LP a Redemption Notice
Package not less than five (5) Business Days prior to the closing date of such
offering, and (2) in the case of any other offering, such Partnership Unit
Holder shall have delivered to ARC LP a Redemption Notice Package a reasonable
time prior to the proposed sale of such Holder’s Registrable Securities in such
offering, as determined by the Company.

 

(b)                                 [Reserved].

 

(c)                                  Priority on Primary Registrations.  If a
Piggyback Registration is an underwritten primary registration on behalf of the
Company, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
materially and adversely affecting the marketability of such offering, the
Company shall include in such registration (i) first, all Priority Securities
the Company proposes to sell, (ii) second, the Registrable Securities pro rata
among the Holders of

 

 

14

--------------------------------------------------------------------------------


 

such Registrable Securities on the basis of the number of such securities
requested to be registered by such Holders, and (iii) third, other securities
requested to be included in such registration pro rata among the holders of such
securities on the basis of the number of such securities requested to be
registered by such holders.

 

(d)                                 Priority on Secondary Registrations.  If a
Piggyback Registration is an underwritten secondary registration on behalf of a
holder of the Company’s securities other than Registrable Securities, and the
managing underwriters advise the Company in writing that in their opinion the
number of securities requested to be included in such registration exceeds the
number which can be sold in such offering without materially and adversely
affecting the marketability of such offering, the Company shall include in such
registration (i) first, the securities requested to be included therein by the
holders requesting such registration and the Registrable Securities requested to
be included in such registration, pro rata among the holders of such securities
on the basis of the number of such securities requested to be registered by such
holders, and (ii) second, other securities requested to be included in such
registration pro rata among the holders of such securities on the basis of the
number of such securities requested to be registered by such holders.

 

(e)                                  Expiration of Partnership Unit Holder
Piggyback Rights.  Notwithstanding anything to the contrary contained herein,
the Partnership Unit Holders shall have no rights under Section 3(a)(ii) and
this Section 4 with respect to any Demand Registration or Piggyback Registration
the Demand Notice or Piggyback Notice for which was provided by the Company on
or after the date that the “shelf registration statement” contemplated by
Section 8.8 of the ARC LP Partnership Agreement has become effective under the
Securities Act in accordance with the provisions of such Section 8.8.

 

5.                                       Holdback Agreements.

 

(a)                                  In connection with any Demand Registration
or Piggyback Registration involving an underwritten offering, each Holder of
Registrable Securities hereby agrees, at the request of the underwriters, to
enter into a customary holdback agreement with respect to such Holder’s
Registrable Securities, provided, however, that the terms of such holdback
agreement shall be no less favorable than any holdback agreement executed by any
other holders of securities of the Company in connection with such underwritten
offering.  The Company agrees to use its reasonable best efforts to cause such
underwriters to agree in the underwriting agreement to notify in writing all
Holders of Registrable Securities who have executed a holdback agreement in
connection

 

 

15

--------------------------------------------------------------------------------


 

with such offering of any agreement by such underwriters to release any Holder
of Registrable Securities from any such holdback agreement at least five (5)
Business Days in advance of such release.

 

(b)                                 The Company agrees (i) not to effect any
public sale or distribution of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
seven (7) days prior to and during the 90-day period beginning on the effective
date of any underwritten Demand Registration (except as part of such
underwritten registration or pursuant to registrations on Forms S-4 or S-8 or
any successor forms), unless the underwriters managing the registered public
offering otherwise agree, and (ii) to use its reasonable efforts to cause each
holder of Registrable Securities and each other holder of at least 5% (on a
fully diluted basis) of equity securities of the Company, respectively, or any
securities convertible into or exchangeable or exercisable for such equity
securities, purchased from the Company at any time after the date hereof (other
than in a registered public offering) to agree not to effect any public sale or
distribution (including sales pursuant to Rule 144) of any such securities
during such period (except as part of such underwritten registration, if
otherwise permitted), unless the underwriters managing the registered public
offering otherwise agree.

 

6.                                       Registration Procedures.  Whenever the
Holders of Registrable Securities have requested that any Registrable Securities
be registered pursuant to this Agreement, the Company will use its best efforts
to effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof, and pursuant thereto
the Company will as expeditiously as possible:

 

(a)                                  prepare and file with the SEC a
registration statement with respect to such Registrable Securities (in the case
of a Demand Registration, no later than forty-five (45) days after the receipt
of the request for registration) and use its best efforts to cause such
registration statement to become effective as promptly as practicable after
filing; provided, that before filing a registration statement or prospectus or
any amendments or supplements thereto, the Company will furnish to the counsel
selected by the Holders of a majority of the Registrable Securities covered by
such registration statement copies of all such documents proposed to be filed;
provided further, that no such registration statement or prospectus or amendment
or supplement thereto shall be filed unless the Holders of Registrable
Securities to be included in such registration statement and, if the offering is
an underwritten offering, counsel to the underwriters, have had a reasonable
opportunity

 

 

16

--------------------------------------------------------------------------------


 

to provide comments thereon; provided further, that the Holders of the
Registrable Securities shall have provided their comments promptly following
their receipt of such registration statement or prospectus or amendment or
supplement thereto;

 

(b)                                 (i)  prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period of not less than six months and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement and (ii) use its best efforts to have such
supplements or amendments declared effective, if required, as soon as
practicable after filing; provided, that no such amendment or supplement shall
be filed unless the Holders of Registrable Securities to be included in such
registration statement and, if the offering is an underwritten offering, counsel
to the underwriters, have had a reasonable opportunity to provide comments
thereon; provided further, that the Holders of the Registrable Securities shall
have provided their comments promptly following their receipt of such amendment
or supplement;

 

(c)                                  furnish to each seller of Registrable
Securities, without charge, such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus) and such
other documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller;

 

(d)                                 use its best efforts to register or qualify
such Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Company will not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (ii) subject itself to
taxation in any such jurisdiction or (iii) consent to general service of process
(i.e., service of process which is not limited solely to securities law
violations) in any such jurisdiction);

 

 

17

--------------------------------------------------------------------------------


 

(e)                                  promptly notify each seller of such
Registrable Securities of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, promptly prepare a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and promptly furnish
to each seller of Registrable Securities, without charge, copies of such
prospectus supplement or amended prospectus;

 

(f)                                    use its best efforts to cause all such
Registrable Securities to be listed on each securities exchange or automated
quotation system on which securities of the same class issued by the Company are
then listed and, if not so listed, use commercially reasonable efforts to cause
such Registrable Securities to be authorized for quotation on the Nasdaq Stock
Market or to be listed on a national securities exchange selected by the
Company;

 

(g)                                 provide a transfer agent and registrar for
all such Registrable Securities not later than the effective date of such
registration statement;

 

(h)                                 enter into such customary agreements
(including underwriting agreements in customary form with customary indemnity
and contribution obligations to the underwriters) and take all such other
actions as the holders of a majority of the Registrable Securities being sold or
the underwriters, if any, reasonably request in order to expedite or facilitate
the disposition of such Registrable Securities (including, without limitation,
effecting a stock split or a combination of shares);

 

(i)                                     make available for inspection by any
seller of Registrable Securities, any underwriter participating in any
disposition pursuant to such registration statement and any attorney, accountant
or other agent retained by any such seller or underwriter, all financial and
other records, pertinent corporate documents and properties of the Company and
cause the officers, members, advisors, employees and independent accountants of
the Company to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;

 

 

18

--------------------------------------------------------------------------------


 

(j)                                     otherwise use its best efforts to comply
with all applicable rules and regulations of the SEC, and make available to its
security holders, as soon as reasonably practicable, an earning statement
covering the period of at least twelve months beginning with the first day of
the first full calendar quarter of the Company after the effective date of the
registration statement, which earning statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

 

(k)                                  permit any Holder of Registrable Securities
which holder, in its reasonable judgment, might be deemed to be an underwriter
or a controlling person of the Company, to participate in the preparation of
such registration or comparable statement and to require the insertion therein
of material, furnished to the Company, as the case may be, in writing, which in
the reasonable judgment of such Holder and its counsel should be included;

 

(l)                                     promptly notify the selling Holders and
the underwriters, if any, of the issuance or threatened issuance of any stop
order suspending the effectiveness of a registration statement, or of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any securities included in such registration statement for sale
in any jurisdiction and use its reasonable best efforts promptly to either
obtain the prompt withdrawal of any such order that is issued or prevent the
issuance of any such threatened order;

 

(m)                               use its best efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the sellers thereof to consummate the disposition of such Registrable
Securities;

 

(n)                                 obtain a “cold comfort” letter from the
independent public accountants of the Company in customary form and covering
such matters of the type customarily covered by “cold comfort” letters as the
underwriters or Holders of a majority of the Registrable Securities being sold
reasonably request;

 

(o)                                 provide an opinion of the Company’s counsel
in customary form and covering such matters of the type customarily covered by
such an opinion as the underwriters or the Holders of a majority of the
Registrable Securities being

 

 

19

--------------------------------------------------------------------------------


 

sold reasonably request and dated the date of the closing of the sale of
Registrable Securities relating thereto;

 

(p)                                 to the extent recommended by the
underwriters in any underwritten offering of Registrable Securities, cooperate
with the selling Holders and the underwriters for such offering in the marketing
of the Registrable Securities, including making its officers available to
participate in such “road show” presentations and conference calls as the
underwriters may reasonably request and making the Company’s accountants,
counsel, premises, books and records available for such purpose; and

 

(q)                                 promptly notify each Holder, and each
underwriter (A) when a registration statement or any related prospectus or any
amendment or supplement has been filed, and, with respect to a registration
statement or any amendment thereto, when the same has become effective or (B) of
any request by the SEC for amendments or supplements to the registration
statement or the related prospectus or for additional information.

 

If any such registration or comparable statement refers to any Holder by name or
otherwise as the Holder of any securities of the Company, and if, in its sole
and exclusive judgment, such Holder is or might be deemed to be a controlling
Person of the Company, as the case may be, such Holder shall have the right to
require (i) the insertion therein of language, in form and substance
satisfactory to such Holder and presented to the Company in writing, to the
effect that the holding by such Holder of such securities is not to be construed
as a recommendation by such Holder of the investment quality of the Company’s
securities covered thereby and that such holding does not imply that such Holder
will assist in meeting any future financial requirements of the Company, as the
case may be, or (ii) in the event that such reference to such Holder by name or
otherwise is not required by the Securities Act or any similar Federal statute
then in force, the deletion of the reference to such Holder; provided, that with
respect to this clause (ii) such holder shall furnish to the Company, as
applicable, an opinion of counsel to such effect, which opinion of counsel shall
be reasonably satisfactory to the Company.

 

It shall be a condition precedent to the obligation of the Company to take any
action with respect to any Registrable Securities pursuant to this Section 6
that the Holder thereof shall furnish to the Company such information regarding
such Holder, the Registrable Securities and any other securities of the Company
held by such Holder as the

 

 

20

--------------------------------------------------------------------------------


 

Company shall reasonably request and as shall be required in connection with the
action taken by the Company.

 

Each Holder of Registrable Securities agrees that, upon receipt of any notice
from the Company of the happening of any event of the kind described in
Section 6(e), such Holder will forthwith discontinue disposition of Registrable
Securities until such Holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 6(e), and, if so directed by the
Company such Holder will deliver to the Company (at the Company’s expense) all
copies (including, without limitation, any and all drafts), other than permanent
file copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice. In the
event that the Company shall give any such notice, the six-month period
mentioned in Section 6(b) shall be extended by the number of days during the
period from and including the date of the giving of such notice pursuant to
Section 6(e) to and including the date when each Holder of Registrable
Securities covered by such registration statement shall have received the copies
of the supplemented or amended prospectus contemplated by Section 6(e).

 

7.                                       Registration Expenses.

 

(a)                                  All reasonable expenses incident to the
Company’s performance of or compliance with this Agreement, including without
limitation all Registration Expenses of the Company and the Holders, will be
borne by the Company, with respect to any registration, proposed or otherwise,
of its securities; provided, however, that notwithstanding anything to the
contrary contained herein, each Holder shall bear and pay all underwriting
discounts and commissions and all transfer taxes, if any, attributable to and/or
payable in respect of any sale of Registrable Securities by such Holder.

 

(b)                                 In connection with each Demand Registration
and each Piggyback Registration and any registration of Warrants or other
Registrable Securities hereunder, the Company will also reimburse the Holders of
Registrable Securities covered by or proposed (pursuant to the terms of this
Agreement) to be included in such registration for the reasonable fees and
disbursements of one counsel chosen by the Holders of a majority of the
Registrable Securities, regardless of whether such Registrable Securities are
ultimately included in or sold pursuant to such registration.

 

 

21

--------------------------------------------------------------------------------


 

8.                                       Indemnification.

 

(a)                                  The Company shall indemnify and hold
harmless, to the extent permitted by law, each Holder of Registrable Securities,
its respective partners, members, shareholders, officers and directors and each
Person who controls such Holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses arising out of or
based upon any Violation and shall reimburse such Holder, partner, member,
director, officer or controlling Person for any legal or other fees or expenses
reasonably incurred by such Holder, director, officer or controlling Person in
connection with the investigation or defense of such loss, claim, damage,
liability or expense, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by such Holder expressly for
use in any registration statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto or, if such Holder participates as an
underwriter in the offering or sale of Registrable Securities, to the extent
that any such loss, claim, damage, liability or expense arises out of such
Holder’s failure to send or give a copy of the final prospectus, as the same may
be then supplemented or amended, after the Company has furnished to such Holder
a sufficient number of copies of same, to the Person asserting the existence of
a Violation at or prior to the written confirmation of the sale of Registrable
Securities to such Person if such statement or omission was corrected in such
final prospectus.  In connection with an underwritten offering, the Company
shall indemnify and hold harmless such underwriters, their officers and
directors and each Person who controls such underwriters (within the meaning of
the Securities Act) to the same extent as provided above with respect to the
indemnification of the holders of Registrable Securities; provided, however,
that the Company will not be liable to any Person who participates as an
underwriter in the offering or sale of Registrable Securities or any other
Person, if any, who controls such underwriter within the meaning of the
Securities Act, under the indemnity agreement in this Section 8(a) with respect
to any preliminary prospectus or the final prospectus as amended or
supplemented, as the case may be, to the extent that any such loss, claim,
damage or liability of such underwriter or controlling Person results from the
fact that such underwriter sold Registrable Securities to a Person to whom there
was not sent or given, at or prior to the written confirmation of such sale, a
copy of the final prospectus (including any documents incorporated by reference
therein) or of the final prospectus as then amended or supplemented (including
any documents incorporated by reference therein), whichever is most recent, if
the Company has previously furnished sufficient copies thereof to such
underwriter.  Any fees and expenses incurred by the indemnified party (including
any fees and expenses incurred in connection with investigating or preparing to
defend such action or proceeding) shall be

 

 

22

--------------------------------------------------------------------------------


 

paid to the indemnified party, as incurred, within thirty (30) days of written
notice thereof to the indemnifying party.  Any amounts advanced by the
indemnifying party to an indemnified party pursuant to this Section 8 shall be
returned to the indemnifying party if it shall be finally determined by such a
court in a judgment not subject to appeal or final review that such indemnified
party was not entitled to indemnification by the indemnifying party.

 

(b)                                 In connection with any registration
statement in which a Holder of Registrable Securities is participating, each
such Holder will furnish to the Company in writing such information and
affidavits as the Company reasonably requests for use in connection with any
such registration statement or prospectus and, to the extent permitted by law,
will indemnify the Company and its respective members, directors and officers
and each Person who controls the Company (within the meaning of the Securities
Act), as applicable, against any losses, claims, damages, liabilities and
expenses arising out of or based upon any Violation, but only to the extent that
the untrue statement or omission constituting such Violation is contained in any
information or affidavit so furnished in writing by such Holder expressly for
use in any registration statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto; provided, that the obligation to
indemnify will be individual to each Holder and will be limited to the net
amount of proceeds received by such Holder from the sale of Registrable
Securities pursuant to such registration statement.

 

(c)                                  Any Person entitled to indemnification
hereunder will (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.

 

 

23

--------------------------------------------------------------------------------


 

(d)                                 The indemnification provided for under this
Agreement will remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any partner, member, officer,
director or controlling Person of such indemnified party and will survive the
transfer of securities.

 

(e)                                  If the indemnification required by this
Section 8 from the indemnifying party is unavailable to an indemnified party
hereunder in respect of any losses, claims, damages, liabilities or expenses
referred to in this Section 8:

 

(i)                                     The indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and indemnified parties in connection
with the actions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations.  The relative
fault of such indemnifying party and indemnified parties shall be determined by
reference to, among other things, whether any Violation has been committed by,
or relates to information supplied by, such indemnifying party or indemnified
parties, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such Violation.  The amount paid or payable by
a party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with the investigation or
defense of such loss, claim, damage, liability or expense.

 

(ii)                                  The parties hereto agree that it would not
be just and equitable if contribution pursuant to this Section 8(e) were
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to in
Section 8(e)(i).  No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

(f)                                    If indemnification is available under
this Section 8, the indemnifying parties shall indemnify each indemnified party
to the full extent provided in this Section 8 without regard to the relative
fault of such indemnifying party or indemnified party or any other equitable
consideration referred to in Section 8(e) except that no selling Holder shall

 

 

24

--------------------------------------------------------------------------------


 

be liable for any amount in excess of the net proceeds it receives in the
offering which is the subject of the indemnification proceeding.

 

(g)                                 The obligations of the Company under this
Section 8 shall be in addition to any liability which the Company may otherwise
have to the persons specified in Section 8(a) and the obligations of the selling
Holders under this Section 8 shall be in addition to any liability which such
Persons may otherwise have to the Company.  The remedies provided in this
Section 8 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to an indemnified party at law or in equity.

 

9.                                       Participation in Underwritten
Registrations.  No Person may participate in any registration hereunder which is
underwritten unless such Person (a) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (b) completes and
executes all customary questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements; provided, that no Holder of Registrable
Securities included in any underwritten registration pursuant to
Section 3(a)(ii) or Section 4 hereof shall be required to make any
representations or warranties to the Company (in connection with the
registration of the Company’s securities) or the underwriters other than
representations and warranties (a) as are ordinarily given by a seller of
securities with respect to such seller’s authority to sell, the enforceability
of agreements against such seller, such seller’s good title in such securities
and the interest in such securities to be acquired at closing by the buyer of
such securities, and (b) regarding such Holder and such Holder’s intended method
of distribution; provided, further, that no Holder of Registrable Securities
included in any underwritten registration pursuant to Section 3(a)(ii) or
Section 4 hereof shall be required to provide any indemnification or
contribution agreements other than to the same extent provided in Section 8.

 

10.                                 Rule 144 Reporting.  With a view to making
available to the holders of Registrable Securities the benefits of certain rules
and regulations of the SEC which may permit the sale of the Registrable
Securities to the public without registration, the Company agrees to use its
best efforts to:

 

(a)                                  make and keep current public information
available, within the meaning of Rule 144 or any similar or analogous rule
promulgated under the

 

 

25

--------------------------------------------------------------------------------


 

Securities Act, at all times after it has become subject to the reporting
requirements of the Exchange Act;

 

(b)                                 file with the SEC, in a timely manner, all
reports and other documents required under the Securities Act and Exchange Act
(after it has become subject to such reporting requirements);

 

(c)                                  so long as any party hereto owns any
Registrable Securities, furnish to such Person forthwith upon request a written
statement as to its compliance with the reporting requirements of said Rule 144
(at any time commencing 90 days after the effective date of the first
registration filed by the Company for an offering of its securities to the
general public), the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements); a copy of its most recent
annual or quarterly report; and such other reports and documents as such Person
may reasonably request in availing itself of any rule or regulation of the SEC
allowing it to sell any such securities without registration; and

 

(d)                                 in connection with any sale, transfer or
other disposition by any Holder of any Registrable Securities pursuant to Rule
144 promulgated under the Securities Act, cooperate with such holder to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold and not bearing any Securities Act legend, and
enable certificates for such Registrable Securities to be for such number of
shares and registered in such name as the selling Holders may reasonably request
in writing no more than three (3) Business Days after any sale of Registrable
Securities; provided, that, if requested by the Company, such Holder shall have
furnished to the Company an opinion of counsel reasonably satisfactory to the
Company and the Company’s counsel that registration of such Registrable
Securities under the Securities Act is not required.

 

11.                                 Notices.  All notices, demands or other
communications to be given or delivered under or by reason of the provisions of
this Agreement will be in writing and will be deemed to have been given when
delivered personally, mailed by certified or registered mail, return receipt
requested and postage prepaid, or the day after sent if sent via a nationally
recognized overnight courier, or upon written confirmation if sent via facsimile
to any recipient (other than Travelers, to whom facsimile transmission shall not
be a valid means of notice under this Agreement). Such notices, demands and
other communications will be sent to the address indicated below:

 

 

26

--------------------------------------------------------------------------------


 

To the Company:

 

Affordable Residential Communities Inc.
600 Grant Street, Suite 900
Denver, Colorado  80203
Telecopy:  (303) 294-0085
Attention:  Scott L. Gesell, Esq.

 

To the Subscribers:

 

At the address or facsimile number set forth on Exhibit A hereto

 

To the Original Investors:

 

At the address or facsimile number set forth on Exhibit B hereto

 

To the Reorganization Shareholders:

 

At the address or facsimile number set forth on Exhibit C hereto

 

To the Partnership Unit Holders:

 

At the address or facsimile number set forth on Exhibit D hereto

 

In each case, with copies to each of:

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York  10036
Attention:  Fred B. White, III,  Esq.
Facsimile No.:  (212) 735-2000

 

Weil, Gotshal & Manges LLP
100 Federal Street - 34th Floor
Boston, MA 02110
Attention:  James Westra, Esq.

 

 

27

--------------------------------------------------------------------------------


 

Attention:  Andrew M. Troop, Esq.
Facsimile No.:  (617) 772-8333

 

Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York  10022
Attention:  Frank T. Cannone, Esq.
Facsimile No.:  (212) 319-4090

 

Clifford Chance US LLP
200 Park Avenue
New York, New York  10166
Attention: Larry P. Medvinsky, Esq.
Facsimile No.:  (212) 878-8375

 

Kirkland & Ellis
Citicorp Center
153 East 53rd Street
New York, New York 10022-4675
Attention:  Kirk Radke, Esq.
Facsimile No.:  (212) 446-4900

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

12.                                 Miscellaneous.

 

(a)                                  Other Registration Rights. The Company
shall not grant to any holders of Common Stock or other equity securities of the
Company any demand or piggyback registration rights with respect to any such
securities that have priority over the demand and piggyback registration rights
set forth in this Agreement, provided, however, that the Company may agree to
effect one or more “shelf” registrations of the Common Stock issuable upon
redemption of any Partnership Units, whether outstanding on the Effective Date
or thereafter, including the shelf registration statement contemplated by
Section 8.8 of the ARC LP Partnership Agreement.

 

 

28

--------------------------------------------------------------------------------


 

(b)                                 No Inconsistent Agreements. The Company will
not enter into any agreement which is inconsistent with or violates the rights
granted to the holders of Registrable Securities in this Agreement.

 

(c)                                  Remedies. Any Person having rights under
any provision of this Agreement (including any Original Investor, Subscriber,
Reorganization Shareholder or Partnership Unit Holder) will be entitled to
enforce such rights specifically to recover damages caused by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by law. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or other security) for specific
performance and for other injunctive relief in order to enforce or prevent
violation of the provisions of this Agreement.

 

(d)                                 Amendments and Waivers. Except as otherwise
provided herein, the provisions of this Agreement may be amended or waived only
upon the prior written consent of the Company and the Holders of a majority of
the Registrable Securities (which for this purpose shall not include the
Warrants but shall include the shares of Common Stock underlying any outstanding
Warrants), provided, however, that any amendment or waiver of any provision of
this Agreement which adversely affects the rights of any party to this Agreement
shall be executed by each such party; provided further, however, that a grant by
the Company of demand and/or piggyback registration rights that do not have
priority over the demand and piggyback registration rights granted to the
Holders hereunder shall not be deemed to “adversely affect” the rights of any
party to this Agreement.

 

(e)                                  Successors and Assigns. All covenants and
agreements in this Agreement by or on behalf of any of the parties hereto will
bind and inure to the benefit of their respective heirs, legal representatives,
successors and assigns of the parties hereto whether so expressed or not. In
addition, whether or not any express assignment has been made, the provisions of
this Agreement which are for the benefit of purchasers or Holders of Registrable
Securities are also for the benefit of, and enforceable by, any subsequent
Holder of Registrable Securities.

 

(f)                                    Severability. Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law,

 

 

29

--------------------------------------------------------------------------------


 

such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.

 

(g)                                 Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all such counterparts taken together
will constitute one and the same Agreement.

 

(h)                                 Descriptive Headings. The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

(i)                                     Recapitalizations, Exchanges Affecting
the Registrable Securities.  The provisions of this Agreement shall apply, to
the full extent set forth herein, with respect to the Registrable Securities, to
any and all shares of stock of the Company or any successor or assign of the
Company (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in exchange for, or in substitution of the
Registrable Securities, by reason of a stock dividend, stock split, stock
issuance, reverse stock split, combination, recapitalization, reclassification,
merger, consolidation or otherwise.  Upon the occurrence of any of such events,
amounts hereunder shall be appropriately adjusted.

 

(j)                                     Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without giving effect to the conflicts of law principles thereof.

 

(k)                                  Third Party Beneficiaries.  Except with
respect to the Partnership Unit Holders and the Original Investors, this
Agreement is not intended to confer upon any person other than the parties
hereto any rights or remedies hereunder.

 

*  *  *  *  *

 

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

 

THOMAS H. LEE EQUITY
FUND IV, L.P.

THOMAS H. LEE FOREIGN
FUND IV, L.P.

 

 

 

 

 

 

 

 

By:

THL Equity Advisors IV, LLC,
its General Partner

By:

THL Equity Advisors IV, LLC,
its General Partner

 

 

 

 

By:

Thomas H. Lee Partners, L.P.,
its Managing Member

By:

Thomas H. Lee Partners, L.P.,
its Managing Member

 

 

 

 

By:

Thomas H. Lee Advisors, LLC,
its General Partner

By:

Thomas H. Lee Advisors, LLC,
its General Partner

 

 

 

 

By:

/s/ Thomas H. Lee

 

By:

/s/ Thomas H. Lee

 

 

Name:

Thomas H. Lee

 

Name:

Thomas H. Lee

 

Title:

Principal Managing
Director

 

Title:

Principal Managing
Director

 

 

 

 

 

 

 

 

 

 

 

 

THOMAS H. LEE CHARITABLE
INVESTMENTS LIMITED
PARTNERSHIP

THOMAS H. LEE INVESTORS
LIMITED PARTNERSHIP

 

 

 

By:

THL Investment Management
Corp.,  its General Partner

 

 

 

 

 

By:

/s/ Thomas H. Lee

 

 

 

 

Name: Thomas H. Lee

 

 

 

 

Title:   General Partner

By:

/s/ Thomas H. Lee

 

 

 

 

 

Name: Thomas H. Lee

 

 

 

 

Title:  General Partner

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

THOMAS H. LEE FOREIGN
FUND IV-B, L.P.

 

 

 

 

 

 

 

By:

THL Equity Advisors IV, LLC,
its General Partner

 

 

 

 

By:

Thomas H. Lee Partners, L.P.,
its Managing Member

 

 

 

 

By:

Thomas H. Lee Advisors, LLC,
its General Partner

 

 

 

 

By:

/s/ Thomas H. Lee

 

 

Name: Thomas H. Lee

 

Title:

Principal Managing
Director

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CAPITAL ARC HOLDINGS, LLC

 

 

 

 

By:

/s/ Michael Greene

 

 

 

Name: Michael Greene

 

 

 

Title:

Partner

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

NASSAU CAPITAL PARTNERS II, L.P.

 

 

 

By:

/s/  Randall A. Hack

 

 

 

Name:  Randall A. Hack

 

 

Title: Sr. Managing Director

 

 

 

 

 

NASSAU CAPITAL FUNDS L.P.

 

 

 

By:

/s/  Randall A. Hack

 

 

 

Name:  Randall A. Hack

 

 

Title: Sr. Managing Director

 

 

 

 

 

NAS PARTNERS I, L.L.C.

 

 

 

 

 

By:

/s/  Randall A. Hack

 

 

 

Name:  Randall A. Hack

 

 

Title: Sr. Managing Director

 

 

--------------------------------------------------------------------------------


 

AFFORDABLE RESIDENTIAL COMMUNITIES INC.

 

 

By:

/s/ Scott Gesell

 

 

Name: Scott Gesell

 

Title: Executive Vice President

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Thomas H. Lee Equity Fund IV, L.P.

Thomas H. Lee Foreign Fund IV, L.P.

c/o Thomas H. Lee Company

c/o Thomas H. Lee Company

75 State Street, Suite 2600

75 State Street, Suite 2600

Boston, Massachusetts  02109

Boston, Massachusetts  02109

Telecopy:  (617) 227-3514

Telecopy:  (617) 227-3514

Attention:  Todd Abbrecht

Attention:  Todd Abbrecht

 

 

Thomas H. Lee Charitable Investments Limited Partnership

Thomas H. Lee Investors Limited Partnership

c/o Thomas H. Lee Company

c/o Thomas H. Lee Company

75 State Street, Suite 2600

75 State Street, Suite 2600

Boston, Massachusetts  02109

Boston, Massachusetts  02109

Telecopy:  (617) 227-3514

Telecopy:  (617) 227-3514

Attention:  Todd Abbrecht

Attention:  Todd Abbrecht

 

 

Thomas H. Lee Foreign Fund IV-B, L.P.

The Travelers Indemnity Company

c/o Thomas H. Lee Company

205 Columbus Blvd., 9PB

75 State Street, Suite 2600

Hartford, Connecticut 06083-2030

Boston, Massachusetts  02109

Attention: 

Real Estate Department,

Telecopy:  (617) 227-3514

 

David Colangelo

Attention:  Todd Abbrecht

 

Investment No.: 12809

 

 

Capital ARC Holdings, LLC

 

c/o UBS Capital

 

48 Signal Road

 

Stamford, CT 06902

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

(attached)

 

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Nassau Capital Partners II, L.P.

Scott D. Jackson

c/o Nassau Capital Funds, L.P.

185 S. Elm Street

22 Chambers Street

Denver, CO 80246

Princeton, NJ 08542

 

Attention:  Robert L. Honstein

 

Facsimile No.:  (609) 924-8887

 

 

 

Nassau Capital Funds L.P.

John G. Sprengle

22 Chambers Street

1727 E. Sunset Ridge Road

Princeton, NJ 08542

Highlands Ranch, CO 80126

Attention:  Robert L. Honstein

 

Facsimile No.:  (609) 924-8887

 

 

 

NAS Partners I, L.L.C.

Matthew H. Briger

c/o Nassau Capital Funds, L.P.

517 Garfield Street

22 Chambers Street

Denver, CO 80206

Princeton, NJ 08542

 

Attention:  Robert L. Honstein

 

Facsimile No.:  (609) 924-8887

 

 

 

John Markham Green

Scott L. Gesell

15 East 91st Street, Apt.  10A

1685 Muirfield Lane

New York, NY 10028

Evergreen, CO 80439

 

 

Eugene Mercy, Jr.

Stratton R. Smith

1111 Park Avenue

778 13th Street

New York, NY 10128

Boulder, CO 80302

 

 

C-1

--------------------------------------------------------------------------------


 

McMahon Investment Partnership, L.P.

R. Haynes Chidsey

c/o T. Gordon McMahon

1435 Wazee Street #403

350 E. 79th Street, Apt. 37B

Denver, CO 80202

New York, NY 10021-9209

 

 

 

Albert F. Hummel

Nicholas Campbell

P.O. Box 3407

77 Falcon Hills Drive

Rancho Santa Fe, CA 92067

Highlands Ranch, CO 80126

 

 

Mercy 1995 Family Trust

Scott Vanderhoofven

c/o Eugene Mercy, Jr.

4453 W. Hinsdale Avenue

1111 Park Avenue

Littleton, CO 80128

New York, NY 10128-1234

 

 

 

C-2

--------------------------------------------------------------------------------


 

Exhibit D

 

511 Equities Corporation

c/o Rachel Kuluva

590 Fifth Avenue, 19th Floor

New York, NY  10036

Phone:  (212) 403-2916

 

Andrew and Elaine Pesky

10 East 53rd Street

New York, NY  10022

Phone:  (212) 889-6969

 

ARC II Investor

Charles A. Davis

Marsh & McClennan Risk Capital Corp.

20 Horseneck Lane

Greenwich, CT  06830

 

 

Arno P. Niemand

777 - 15th Street

Boulder, CO  80302

Phone:  (303) 938-6866

 

Brittany Ridge Investment Partners, L.P

c/o John J. Oros

280 Highland Avenue

Ridgewood, NJ  07450-4004

Phone:  (201) 445-5066

 

Bruce V. Rauner

GTCR Golder Rauner L.L.C.

6100 Sears Tower

Chicago, IL  60606

Phone:  (847) 256-9018

 

Curtis S. Lane

135 Central Park West

New York, NY  10023

Phone:  (212) 887-2113

 

 

D-1

--------------------------------------------------------------------------------


 

Daniel J. Sullivan Jr.

141 Forest Street

Wellesley, MA  02181

Phone:  (617) 237-5507

 

David Lurie

1050 Fifth Avenue

New York, NY  10028

Phone:  (212) 427-3855

 

David N. Roberts

Angelo Gordon & Co.

245 Park Avenue, 26th Floor

New York, NY  10167

Phone:  (212) 692-2025

 

 

Dean R. O’Hare

370 Lake Road

Far Hills, NJ  07931

 

Deborah Roberts

515 West End Avenue

New York, NY  10024

Phone:  (212) 362-2323

 

 

Dennis and Cynthia Suskind

136 E. 79th St. Apt. 9

New York, NY  10021

Phone:  (212) 472-9408

 

Donald R.Gant

Youngs Road

New Vernon, NJ  07976

Phone:  (212) 902-6202

 

Edgell Street Partners

c/o James Harasimowicz

210 Central Park South #24B

New York, NY  10019

Phone:  (212) 262-9697

 

 

D-2

--------------------------------------------------------------------------------


 

Edward Dunay

300 East 57th St., Apt. 12D

New York, NY  10022

Phone:  (212) 838-7563

 

 

Eugene Mercy, Jr.

1111 Park Avenue

New York, NY  10128

Phone:  (212) 407-3334

 

Farmer Family Trust

John R. Farmer & Tawna B. Farmer

Trustees

2 Morrison Road

P.O. Box 1405

Ross, CA  94957

Phone:  (415) 456-3843

 

FAWPEAS L.P.

Alan D. & Wendy Pesky

59 East 54th Street, Suite 42

New York, NY  10022

Phone:  (212) 339-7745

 

Fern K. Hurst

1060 Fifth Avenue

New York, NY  10128

 

 

Gamco Investors, Inc.

Mario J. Gabelli

Gabelli Group Capital Partners, Inc.

One Corporate Center

Rye, NY  10580

Phone:  (914) 921-5145

 

 

D-3

--------------------------------------------------------------------------------


 

Gary D. and Karen A. Rose

Trustees for the benefit of Adam James Rose
and Alexander Mark Rose

24 Dryden Terrace

Short Hills, NJ  07078

Phone:  (212) 902-6114

 

Granite Capital, L.P

c/o Lloyd Moskowitz

126 E. 56th Street, 25th Floor

New York, NY  10022

Phone:  (212) 407-3344

 

Grantor Trust for Dana E. Tang

c/o Oscar Tang

New England Investment Co.

600 Fifth Avenue, 8th Floor

New York, NY  10020

Phone:  (212) 830-5301

 

Grantor Trust for Kevin C. Tang

c/o Oscar Tang

New England Investment Co.

600 Fifth Avenue, 8th Floor

New York, NY  10020

Phone:  (212) 830-5301

 

Grantor Trust for Kristin A. Tang

c/o Oscar Tang

New England Investment Co.

600 Fifth Avenue, 8th Floor

New York, NY  10020

Phone:  (212) 830-5301

 

Grantor Trust for Tracy L. Tang

c/o Oscar Tang

New England Investment Co.

600 Fifth Avenue, 8th Floor

New York, NY  10020

Phone:  (212) 830-5301

 

 

D-4

--------------------------------------------------------------------------------


 

Heidi Pesky Worcester

40 Blood Street

Lyme, CT  06371

Phone:  (860) 434-6052

 

Henry Barkhorn

1095 Park Avenue

New York, NY  10128

Phone:  (212) 313-2491

 

Howard Silverstein

895 Park Avenue, Apt. 9C

New York, NY  10021

Phone:  (212) 902-6102

 

Howard P. Berkowitz

65 East 55th Street, 30th Floor

New York, NY  10022

Phone:  (212) 664-0990

 

Indian Creek Partners, LP

c/o David C. Clapp

Goldman Sachs & Co.

85 Broad Street, 29th Floor

New York, NY  10004

Phone:  (212) 902-6445

 

Indosuez ARC Partners

c/o Michael Walsh, Esq.

666 Third Avenue

New York, NY  10017

Phone:  (646) 658-2000

 

 

J.  Russell Bellamy

3504 Drexel Drive

Dallas, TX  75205

Phone:  (214) 855-1060

 

James E. Hunt

1111 Park Avenue

New York, NY 10128

Phone: (212) 758-2800

 

 

D-5

--------------------------------------------------------------------------------


 

Joanne D. Corzine

25 Lenox Road

Summit, NJ 07901

Phone: (212) 902-8281

 

Joel and Helen Portugal

30 E. 72nd Street

New York, NY 10021

Phone: (212) 744-0930

 

 

John G. Duffy

415 Crestwood Avenue

Crestwood, NY 10707

Phone: (212) 323-8300

 

John Markham Green

15 East 91st Street, Apt. 10A

New York, NY 10028

Phone: (212) 902-5240

 

Joseph E. Robert Jr.

1288 Ballantrae Farm Drive

MacLean, VA 22101

Phone: (703) 506-0560

 

Joseph Ellis

Goldman Sachs

530 East 86th Street

New York, NY 10028

Phone: (212) 902-6766

 

Joseph P. and Beatrice L. Riccardo

311 Sweetbriar Court

Franklin Lakes, NJ 07417

 

Judith Berkowitz

c/o HPB Associates, L.P.

65 East 55th Street, 30th Floor

New York, NY 10022

Phone: (212) 664-0990

 

 

D-6

--------------------------------------------------------------------------------


 

Kendrick R. Wilson III

161 Cantitoe Road

Katonah, NY 10536

Phone: (212) 902-8655

 

Laura T. Traphagen

Ha’ Penny House

Van Beuren Road

Morristown, NJ 07960

Phone: (973) 455-0666

 

Lawrence E. and Valerie C. Uhl

1370 Old Mill Road

San Marino, CA 91 108

 

Lewis M. Eisenberg

Granite Capital International Group

126 E. 56th Street, 25th Floor

New York, NY 10022

Phone: (212) 407-3338

 

Mary Kong

375 S. End Ave #30E

New York, NY 10280

Phone: (212) 306-1364

 

McMahon Investment Partners, L.P.

c/o T. Gordon McMahon

350 E. 79th Street, Apt. 37B

New York, NY 10021 - 9209

Phone: (212) 407-5277

 

Mercy Foundation

c/o Eugene Mercy, Jr.

1111 Park Avenue

New York, NY 10128-1234

Phone: (212) 407-3334

 

Michael Ainslie

415 Sea Spray Avenue

Palm Beach, FL 33480

Phone: (203) 86 1-6635

 

 

D-7

--------------------------------------------------------------------------------


 

Michael J. Moss

258 Soundview Avenue

White Plains, NY 10606

Phone: (914) 694-5851

 

Mobilecourt Partners I

c/o Irv Flinn, Esq.

Sullivan & Cromwell

125 Broad Street

New York, NY 10004

Phone: (212) 558-3922

 

Mobilecourt Partners II

c/o Irv Flinn, Esq.

Sullivan & Cromwell

125 Broad Street

New York, NY 10004

Phone: (212) 558-3922

 

Mobilecourt Partners III

c/o Irv Flinn, Esq.

Sullivan & Cromwell

125 Broad Street

New York, NY 10004

Phone: (212) 558-3922

 

 

Oscar L. Tang

New England Investment Co.

600 Fifth Avenue, 8th Floor

New York, NY 10021

Phone: (212) 830-5301

 

Park Partners II

c/o Marc Wolinsky

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Phone: (212) 403-1226

 

 

D-8

--------------------------------------------------------------------------------


 

Peter L. Briger

Fortress Investment Group

1301 Avenue of the Americas

42nd Floor

New York, NY 10019

 

 

Richard D. Reiss Jr. and Bonnie Reiss,
JTWROS

100 1 Park Avenue

New York, NY 10028

Phone: (212) 536-9720

 

Richard T. Pratt

1694 South Mohawk Way

Salt Lake City, UT 84108

 

Richard W. & Catherine E. Herbst

12 Gap View Road

Short Hills, NJ 07078

Phone: (212) 339-0160

 

Robert Cenci

45 Overlook Drive

Greenwich, CT 06830

Phone: (203) 625-9376

 

Robert E. Mnuchin

218 Nettleton Hollow Road

Washington, CT 06793

Phone: (203) 868-9466

 

Robert J. Hurst

Goldman Sachs & Co.

85 Broad Street, 30th Floor

New York, NY 10004

Phone: (212) 902-5262

 

 

D-9

--------------------------------------------------------------------------------


 

Robert N. Downey

Goldman Sachs & Co.

85 Broad Street, 2nd Floor

New York, NY 10004

Phone: (212) 902-6407

 

Robert Yedid

Pelham Avenue

Sands Point, NY 11050

 

Ross E. Traphagen

Van Beuren Road

Morristown, NJ 07960

Phone: (407) 546-72 10

 

 

Sally Gordon

1080 Fifth Avenue, Apt. 14B

New York, NY 10128

 

Steven Malkenson

17 West 67th Street, #9F

New York, NY 10023

Phone: (212) 874-6764

 

Susan Mercy

1111 Park Ave

New York, NY 10128

Phone: (212) 407-3334

 

Tanavon Corporation

c/o Oscar Tang

600 Fifth Avenue, 8th Floor

New Y ork, NY 10021

Phone: (212) 830-5301

 

Thomas I. Unterberg

C.E. Unterberg, Towbin

350 Madison Avenue, 10th Floor

New York, NY 10017

Phone: (212) 389-8005

 

 

D-10

--------------------------------------------------------------------------------


 

Thomas Mendell

J.P. Morgan Partners

1221 Avenue of the Americas

New York, NY 10020-0180

Phone: (212) 899-3448

Email: tom.mendell@chasecapital.com

 

Thomas Rhodes

c/o National Review

215 Lexington Avenue, 4th Floor

New York, NY 10016

Phone: (212) 213-9380

 

Todd and Gretchen Zelek

2000 Ashbourne Drive

S. Pasadena, CA 91030

Phone: (213) 362-2550

 

Todd J. Zelek

2000 Ashbourne Drive

S. Pasadena, CA 91030

Phone: (213) 362-2550

 

 

Victor Wright

Goldman, Sachs & Co.

One New York Plaza, 45th Floor

New York, NY 10004

Phone: (212) 902-0101

 

Walter Harrison III

Granite Capital

126 E. 56th Street, 25th Floor

New York, NY 10022

Phone: (212) 407-3338

 

Watchung Road Associates, L.P.

Attn: Leon Cooperman

45 Watchung Road

Short Hills, NJ 07078

Phone: (201) 379-6282

 

 

D-11

--------------------------------------------------------------------------------


 

William H. Ingram and Cathy M. Brienza

c/o Sutton Capital Associates, Inc.

One Rockefeller Plaza, Suite 3300

New York, NY 10020-2

Phone: (212) 218-4351 102

 

William Ingram

Sutton Capital Associates, Inc.

One Rockefeller Plaza, Suite 3300

New York, NY 10020-2 102

Phone: (212) 218-4351

 

William Malkenson

PMB #442

4132 S. Rainbow Blvd.

Las Vegas, NV 89103

Phone: (702) 247-9047

 

 

D-12

--------------------------------------------------------------------------------
